Exhibit 10.10

 

 

EMPLOYMENT AGREEMENT

 

                                                THIS AGREEMENT, made and entered
into as of this 1st day of April, 1992, by and between DST Systems, Inc., a
Missouri corporation (“DST”), Kansas City Southern Industries, Inc., a Delaware
corporation (“KCSI”) and Kenneth V. Hager, an individual (“Executive”).

 

                                                WHEREAS, Executive is now
employed by DST, which is a wholly-owned subsidiary of KCSI, and DST, KCSI and
Executive desire for DST to continue to employ Executive on the terms and
conditions set forth in this Agreement and to provide an incentive to Executive
to remain in the employ of DST hereafter, particularly in the event of any
Change in Control of KCSI (as herein defined), thereby establishing and
preserving continuity of management of DST;

 

                                                WHEREAS, simultaneously herewith
KCSI has granted Executive stock options to acquire shares of KCSI common stock,
and KCSI desires to encourage significant long-term ownership of KCSI common
stock by Executive through the grant of such options and the award of Restricted
Stock as provided herein; and

 

                                                WHEREAS, Executive intends to
retain ownership of a substantial portion of the shares of KCSI common stock
acquired as Restricted Stock or through exercise of stock options granted on or
after the date hereof, and KCSI intends to make future awards under its equity
participation programs to executives who have retained ownership of a
substantial portion of their shares of KCSI common stock.

 

 

1

--------------------------------------------------------------------------------


 

                                                NOW, THEREFORE, in consideration
of the grant of stock options to Executive, the award of Restricted Stock as
provided herein and the mutual covenants and agreements herein contained, it is
agreed by and between DST, KCSI and Executive as follows:

 

                                               
1.                                       Employment.  DST hereby continues the
employment of Executive as its Vice President and Chief Financial Officer to
serve at the pleasure of the Board of Directors of DST (the “DST Board”) and to
have such duties, powers and responsibilities as may be prescribed or delegated
from time to time by the President or other officer to whom Executive reports,
subject to the powers vested in the DST Board and in the stockholder of DST.
Executive shall faithfully perform his duties under this Agreement to the best
of his ability and shall devote substantially all of his working time and
efforts to the business and affairs of DST and its affiliates.

 

                                               
2.                                       Compensation.

 

                                                                                               
(a)                                  Base Compensation.  DST shall pay Executive
as compensation for his services hereunder an annual base salary at the rate in
effect at the time of execution of this Agreement, subject to adjustment from
time to time as agreed by the parties.

 

                                                                                               
(b)                                 Incentive Compensation.  During the time
that DST continues to be a wholly-owned subsidiary of KCSI, DST shall include
Executive as a participant in the KCSI Incentive Compensation Plan under such
terms as are determined from time to time by the Board of Directors of KCSI (the
“KCSI

 

 

2

--------------------------------------------------------------------------------


 

Board”) or the Compensation Committee or other appropriate committee of the KCSI
Board (the “Compensation Committee”) and for such time as such plan shall
continue in existence. KCSI reserves the right to change, revoke or terminate
such plan at any time.

 

                                                                                               
(c)                                  Restricted Stock.  As additional
compensation for his services hereunder, Executive has been awarded, as of the
date hereof, two thousand five hundred (2,500) shares of common stock (the
“Restricted Stock”) of KCSI, without the payment of any further consideration
therefor by Executive. Commencing on the date hereof, Executive shall have all
of the rights of a stockholder with respect to the Restricted Stock, including
without limitation rights to vote and to receive dividends and other
distributions and adjustments on such shares, and such shares shall be deemed to
be outstanding, fully paid and non-assessable shares subject to the following
restrictions:

 

                                                                                               
(i)  In the event Executive’s employment hereunder is terminated for cause by
DST (as defined in Paragraph 4(c) below), or terminated voluntarily by Executive
(other than upon material breach by DST pursuant to Paragraph 4(a)) prior to the
end of any period set forth below, all rights of Executive in and to the number
of shares of Restricted Stock set forth below corresponding to the first end of
period following such termination shall be thereupon forfeited and Executive
shall immediately upon such termination transfer all such shares (or an
equivalent number of other shares

 

 

3

--------------------------------------------------------------------------------


 

of KCSI common stock) to KCSI without any payment or other consideration to
Executive:

 

End of Period

 

Number of Shares Forfeited

 

March 31, 1993

 

2,500

 

March 31, 1994

 

2,000

 

March 31, 1995

 

1,500

 

March 31, 1996

 

1,000

 

March 31, 1997

 

500

 

 

The termination of Executive’s employment by reason of retirement with the
consent of the DST Board, death or disability shall not be considered a
voluntary termination of employment by Executive.

 

                                                                                               
(ii)  Executive shall not transfer any of the shares of Restricted Stock which
remain subject to forfeiture hereunder, other than to KCSI, except with the
prior approval of the KCSI Board or Compensation Committee. In the event of
termination of Executive’s employment by DST other than for cause or by reason
of retirement with the consent of the DST Board, death or disability, the
Restricted Stock shall no longer be subject to forfeiture hereunder.

 

                                                                                               
(iii)  The issuance of the Restricted Stock to Executive hereunder is subject to
any required federal, state and local withholding taxes, which shall be paid in
cash by Executive, and has not been registered under federal or state securities
laws. Executive represents that he is acquiring the Restricted Stock for
investment and not with a view to distribution thereof.

 

4

--------------------------------------------------------------------------------


 

                                                                                               
(iv)  Until they are no longer subject to forfeiture hereunder, each certificate
for shares of Restricted Stock issued to Executive hereunder shall bear a
legend, to the following effect:

 

“The shares represented hereby are subject to transfer restrictions and
forfeiture provisions under an Agreement dated April 1, 1992 on file at the
offices of the Company. These shares may not be offered, sold, pledged or
otherwise transferred other than to the Company, except in compliance with the
provisions of such Agreement.”

 

                                                If any shares of Restricted
Stock are transferred to KCSI to acquire other shares of KCSI common stock, the
foregoing legend shall apply to the number of shares acquired as is equal to the
number of shares of Restricted Stock transferred to KCSI and shall be affixed to
the appropriate stock certificate or certificates. KCSI shall remove the
foregoing legend at the Executive’s request with respect to certificates for any
shares of Restricted Stock which shall no longer be subject to forfeiture
hereunder.

 

                                                                                               
(v)  Unless the shares of Restricted Stock are registered under the Securities
Act of 1933 and applicable state securities laws (which registration may be
performed by KCSI at its option), each certificate for shares of Restricted
Stock issued to Executive hereunder shall bear a legend as follows:

 

5

--------------------------------------------------------------------------------


 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933 or under any state securities law. These shares may not
be offered, sold, pledged or otherwise transferred, other than to the Company,
in the absence of said registration or the availability of an exemption
therefrom. No offer, sale, pledge or other transfer shall take place without
submitting to the Company evidence satisfactory to counsel for the Company to
the effect that such transaction does not violate the restrictions set forth
herein.”

 

                                               
3.                                       Benefits.  During the period of his
employment hereunder, DST shall provide Executive with coverage under such
benefit plans and programs as are made generally available to executives serving
on the Management Committee of DST, provided (a) DST shall have no obligation
with respect to any plan or program if Executive is not eligible for coverage
thereunder, and (b) Executive acknowledges that stock options and other stock
and equity participation awards are granted in the discretion of the KCSI Board
or Compensation Committee and that Executive has no right to receive stock
options or other equity participation awards or any particular number or level
of stock options or other awards. Executive acknowledges that all rights and
benefits under benefit plans and programs shall be governed by the official text
of each such plan or program and not by any summary or description thereof or
any provision of this Agreement and that DST is under no obligation to continue
in effect or to fund any such plan or

 

6

--------------------------------------------------------------------------------


 

program, except as provided in Paragraph 7 hereof. DST also shall continue to
reimburse Executive for ordinary and necessary travel and other business
expenses in accordance with policies and procedures established by DST.

 

                                               
4.                                       Termination.

 

                                                                                               
(a)  Termination by Executive. Executive may terminate this Agreement and his
employment hereunder by at least thirty (30) days advance written notice to DST,
except that in the event of any material breach of this Agreement by DST,
Executive may terminate this Agreement and his employment hereunder immediately
upon notice to DST.

 

                                                                                               
(b)  Death or Disability. This Agreement and Executive’s employment hereunder
shall terminate automatically on the death or disability of Executive. For
purposes of this Agreement, Executive shall be deemed to be disabled if he is
unable to engage in a significant portion of his normal duties for DST by reason
of any physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less
than six (6) months.

 

                                                                                               
(c)  Termination by DST For Cause. DST may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement, termination “for cause” shall mean termination based
upon any one or more of the following:

 

7

--------------------------------------------------------------------------------


 

(i) Any material breach of this Agreement by Executive;

 

(ii) Executive’s dishonesty involving DST, KCSI or any subsidiary of DST or
KCSI;

 

(iii) Gross negligence or willful misconduct in the performance of Executive’s
duties as determined in good faith by the DST Board;

 

(iv) Willful failure by Executive to follow reasonable instructions of the
President or other officer to whom Executive reports concerning the operations
or business of DST or any subsidiary of DST; Executive’s fraud or criminal
activity;

 

(v) Executive’s fraud or criminal activity: or

 

(vi) Embezzlement or misappropriation by Executive.

 

                                                                                               
(d)  Termination by DST Other Than For Cause;

 

(i) DST may terminate this Agreement and Executive’s employment other than for
cause immediately upon notice to Executive, and in such event, DST shall provide
severance benefits to Executive in accordance with Paragraph 4 (d) (ii) below.

 

(ii) In the event of termination of Executive’s employment under Paragraph 4 (d)
(i), DST shall, continue, for a period of twelve (12) months following such
termination, (A) to pay to Executive as severance pay a monthly amount equal to
one-twelfth (1/12th) of the annual base salary referenced in Paragraph 2(a)
above at the rate in effect immediately prior to

 

8

--------------------------------------------------------------------------------


 

                                                termination, and, (B) to
reimburse Executive for the cost (including state and federal income taxes
payable with respect to this reimbursement) of obtaining coverage comparable to
the health and life insurance provided pursuant to this Agreement, unless
Executive is provided comparable coverage in connection with other employment.
The foregoing obligations of DST shall continue until the end of the said twelve
(12) month period notwithstanding the death or disability of Executive during
said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). After termination
of employment, Executive shall not be entitled to accrue or receive benefits
under the KCSI Executive Plan or the KCSI Incentive Compensation Plan with
respect to the severance pay provided herein, notwithstanding that benefits
under such plans then are still generally available to executive employees of
DST; contributions and benefits under such plans with respect to the year of
termination shall be based solely upon compensation paid to Executive for
periods prior to termination. In the year of termination, Executive shall be
entitled to participate in the KCSI Profit Sharing Plan and the KCSI Employee
Stock ownership Plan (if DST employees then still participate in such plans)
only if the Executive meets all requirements of such plans for participation in
such year.

 

9

--------------------------------------------------------------------------------


 

                                               
5.                                       Non-Disclosure.  During the term of
this Agreement and at all times after any termination of this Agreement,
Executive shall not, either directly or indirectly, use or disclose any DST
trade secret, except to the extent necessary for Executive to perform his duties
for DST while an employee. For purposes of this Agreement, the term “DST trade
secret” shall mean any information regarding the business or activities of DST
or any subsidiary or affiliate, including any formula, pattern, compilation,
program, device, method, technique, process, customer list, technical
information or other confidential or proprietary information, that (a) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (b) is the subject of
efforts of DST or its subsidiary or affiliate that are reasonable under the
circumstance to maintain its secrecy. In the event of any breach of this
Paragraph 5 by Executive, DST shall be entitled to terminate any and all
remaining severance benefits under Paragraph 4 (d) (ii) above and shall be
entitled to pursue such other legal and equitable remedies as may be available.

 

                                               
6.                                       Duties Upon Termination; Survival.

 

                                                                                       
  (a)  Duties.  Upon termination of this Agreement by DST or Executive for any
reason, Executive shall immediately return to DST all DST trade secrets which
exist in tangible form and shall sign such written resignations from all
positions as an officer, director or member of any committee or board of DST and
all direct and indirect subsidiaries and affiliates of DST as may be requested
by

 

10

--------------------------------------------------------------------------------


 

DST and shall sign such other documents and papers relating to Executive’s
employment, benefits and benefit plans as DST may reasonably request.

 

                                                                                               
(b)  Survival.  The provisions of Paragraphs 5 and 6(a) of this Agreement shall
survive any termination of this Agreement by DST or Executive, and the
provisions of Paragraph 4 (d) (ii) shall survive any termination of this
Agreement by DST under Paragraph 4(d) (i).

 

                                               
7.                                       Continuation of Employment Upon Change
in Control.

 

                                                                                               
(a)  Continuation of Employment.  Subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control of KCSI (as defined in
Paragraph 7(d)) at any time during the term of this Agreement, Executive will
remain in the employ of DST for a period of an additional three years from the
date of such Change in Control of KCSI (the “Control Change Date”). In the event
of a Change in Control of KCSI, subject to the terms and conditions of this
Paragraph 7, DST shall, for the three-year period (the “Three-Year Period”)
immediately following the Control Change Date, continue to employ Executive at
not less than the executive capacity Executive held immediately prior to the
Change in Control of KCSI. During the Three-Year Period, DST shall continue to
pay Executive salary on the same basis, at the same intervals, and at a rate not
less than that, paid to Executive at the Control Change Date. Notwithstanding
any other provision of this Agreement to the contrary, the provisions of this
Paragraph 7 shall apply only if at least eighty percent (80%) of

 

11

--------------------------------------------------------------------------------


 

the issued and outstanding stock of all classes of DST is owned by KCSI on the
Control Change Date.

 

                                                                                       
(b)  Benefits.  During the Three-Year Period, Executive shall be entitled to
participate, on the basis of his executive position, in each of the following
plans (together, the “Specified Benefits”) in existence, and in accordance with
the terms thereof, at the Control Change Date:

 

                                                                                               
(i) any incentive compensation plan;

 

                                                                                               
(ii) any benefit plan, and trust fund associated therewith, related to (A) life,
health, dental, disability, or accidental death and dismemberment insurance, (B)
profit sharing, thrift or deferred savings (including deferred compensation,
such as under Sec. 401(k) plans), (C) retirement or pension benefits, (D) ERISA
excess benefits and (E) tax favored employee stock ownership (such as under
ESOP, TRASOP, TCESO or PAYSOP programs); and

 

                                                                                               
(iii) any other benefit plans hereafter made generally available to executives
of Executive’s level or to the employees of DST generally.

 

In addition, all outstanding options held by Executive under any stock option
plan of KCSI or its affiliates shall become immediately exercisable, and all
shares of Restricted Stock shall no longer be subject to forfeiture under
Paragraph 2(c)(i) above, on the Control Change Date.

 

12

--------------------------------------------------------------------------------


 

                                                                                       
(c)  Payment.  With respect to any plan or agreement under which Executive would
be entitled at the Control Change Date to receive Specified Benefits as a
general obligation of DST which has not been separately funded (including
specifically, but not limited to, those referred to under Paragraphs 7(b)(i) and
7 (b) (ii) (D) above), Executive shall receive within five (5) days after such
date full payment in cash (discounted to then present value on the basis of a
rate of 7.5 percent per annum) of all amounts to which he is then entitled
thereunder.

 

                                                                                       
(d)  Change in Control of KCSI. For purposes of this Agreement, a “Change in
Control of KCSI” shall be deemed to have occurred if (a) for any reason at any
time less than seventy-five percent (75%) of the members of the KCSI Board shall
be individuals who were members of the KCSI Board on the date of this Agreement
or individuals whose election, or nomination for election by KCSI’s
stockholders, was approved by a vote of at least seventy-five percent (75%) of
the members of the KCSI Board then still in office who were members of the KCSI
Board on the date of this Agreement, or (b) any “person” (as such term is used
in Sections 13(d) and 14(d) (2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) shall have become, according to a public announcement or
filing, without the prior approval of the KCSI Board, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of KCSI representing thirty percent (30%) (forty percent (40%) with
respect to Paragraph 7(c) hereof) or more (calculated in accordance with Rule
13d-3) of the combined voting power of KCSI’s then outstanding voting securities
(such “person” hereafter referred to as a

 

13

--------------------------------------------------------------------------------


 

“Major Stockholder”); or (c) the stockholders of KCSI shall have approved a
merger, consolidation or dissolution of KCSI or a sale, lease, exchange or
disposition of all or substantially all of KCSI’s assets, or a Major Stockholder
shall have proposed any such transaction, unless any such merger, consolidation,
dissolution, sale, lease, exchange or disposition shall have been approved by a
least seventy-five percent (75%) of the members of the KCSI Board who were
either (i) members of the KCSI Board on the date of this Agreement or (ii)
elected or nominated by at least seventy-five percent (75%) of the members of
the KCSI Board then still in office who were members of the KCSI Board on the
date of this Agreement.

 

                                                                        (e)
 Termination After Control Change Date. Notwithstanding any other provision of
this Paragraph 7, at any time after the Control Change Date, DST may, through
its Board, terminate the employment of Executive (the “Termination”), but within
five (5) days of the Termination it shall pay to Executive his full base salary
through the Termination, to the extent not theretofore paid, plus a lump sum
amount (the “Special Severance Payment”) equal to the product (discounted to
then present value on the basis of a rate of 7.5% per annum) of his annual base
salary specified in Paragraph 7(a) hereof multiplied by the number of years and
any portion thereof remaining in the Three-Year Period (or if the balance of the
Three-Year Period after Termination is less than one year, for one year,
[hereinafter called the “Extended Period”]). Specified Benefits to which
Executive was entitled immediately prior to Termination shall continue until the
end of the Three-Year

 

14

--------------------------------------------------------------------------------


 

Period (or the Extended Period, if applicable); provided that: (a) if any plan
pursuant to which Specified Benefits are provided immediately prior to
Termination would not permit continued participation by Executive after
Termination, then DST shall pay to Executive within five (5) days after
Termination a lump sum payment equal to the amount of Specified Benefits
Executive would have received if Executive had been fully vested and a
continuing participant in such plan to the end of the Three-Year Period or the
Extended Period, if applicable; and (b) if Executive obtains new employment
following Termination, then following any waiting period applicable to
participation in any plan of the new employer, Executive shall continue to be
entitled to receive benefits pursuant to this sentence only to the extent such
benefits would exceed those available to Executive under comparable plans of the
Executive’s new employer (but Executive shall not be required to repay any
amounts then already received by him).

 

                                                                                               
(f) Resignation After Control Change Date. In the event of a Change in Control
of KCSI, thereafter, upon good reason (as defined below), Executive may, at any
time during the Three-Year Period or the Extended Period, in his sole
discretion, on not less than thirty (30) days’ written notice to the Secretary
of DST and effective at the end of such notice period, resign his employment
with DST (the “Resignation”). Within five (5) days of such a Resignation, DST
shall pay to Executive his full base salary through the effective date of such
Resignation, to the extent not theretofore paid, plus a lump sum amount equal to
the Special Severance Payment (computed as provided in the first

 

15

--------------------------------------------------------------------------------


 

sentence of Paragraph 7(e), except that for purposes of such computation all
references to “Termination” shall be deemed to be references to “Resignation”).
Upon Resignation of Executive, Specified Benefits to which Executive was
entitled immediately prior to Resignation shall continue on the same terms and
conditions as provided in Paragraph 7(e) in the case of Termination (including
equivalent payments provided for therein). For purposes of this Agreement,
Executive shall have “good reason” if there occurs without his consent (a) a
reduction in the character of the duties assigned to Executive or in Executive’s
level of work responsibility or conditions; (b) a reduction in Executive’s base
salary as in effect immediately prior to the Control Change Date or as the same
may have been increased thereafter; (c) a failure by DST or its successor to (i)
continue any of the plans of the type referred to in Paragraph 7(b) which shall
have been in effect at the Control Change Date (including those providing for
Specified Benefits) or to continue Executive as a participant in any of such
plans on at least the basis in effect immediately prior to the Control Change
Date; or (ii) provide other plans under which at least equivalent compensation
and benefits are available and in which Executive continues to participate on a
basis at least equivalent to his participation in the DST plans in effect
immediately prior to the Control Change Date; or (iii) to make the payment
required under Paragraph 7(c); (d) the relocation of the principal executive
offices of DST or its successor to a location outside the metropolitan area of
Kansas City, Missouri or requiring Executive to be based anywhere other than
DST’s principal executive office, except for required travel on

 

16

--------------------------------------------------------------------------------


 

DST’s business to an extent substantially consistent with Executive’s
obligations immediately prior to the Control Change Date; or (e) any breach by
DST of this Agreement to the extent not previously specified.

 

                                                                                               
(g)  Termination for Cause After Control Change Date.  Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date,
Executive may be terminated by DST “for cause” without notice and without any
payment hereunder only if such termination is for an act of dishonesty by
Executive constituting a felony under the laws of the State of Missouri which
resulted or was intended to result in gain or personal enrichment of Executive
at DST’s expense.

 

                                                                                               
(h)  Gross-Up Provision.  If any portion of any payments received by Executive
from DST on or after the Control Change Date (whether payable pursuant to the
terms of this Agreement or any other plan, agreement or arrangement with DST,
its successors or any person whose actions result in a Change of Control of
KCSI), shall be subject to the tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, or any successor statutory provision
(“Parachute Payments”), DST shall pay to Executive, within five (5) days of
Executive’s Termination or Resignation such additional amounts as are necessary
so that, after taking into account any tax imposed by such Section 4999 or any
successor statutory provision on any such Parachute Payments (as well as any
income tax or Section 4999 tax on payments made pursuant to this sentence),
Executive is in the same after-tax position that Executive would have been in if

 

17

--------------------------------------------------------------------------------


 

such Section 4999 or any successor statutory provision did not apply and no
payments were made pursuant to this sentence.

 

(i)  Mitigation and Expenses.

 

(i)  Other Employment.  After the Control Change Date, Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise and except as expressly set forth herein
no such other employment, if obtained, or compensation or benefits payable in
connection therewith shall reduce any amounts or benefits to which Executive is
entitled hereunder.

 

(ii)  Expenses.  If any dispute should arise under this Agreement after the
Control Change Date involving an effort by Executive to protect, enforce or
secure rights or benefits claimed by Executive hereunder, DST shall pay
(promptly upon demand by Executive accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorneys’ fees) incurred by
Executive in connection with such dispute, without regard to whether Executive
prevails in such dispute except that Executive shall repay DST any amounts so
received if a court having jurisdiction shall make a final, nonappealable
determination that Executive acted frivolously or in bad faith by such dispute.
To assure Executive that adequate funds will be made available to discharge
DST’s obligations set forth in the preceding sentence, DST has established a
trust and upon the occurrence of a Change in Control of KCSI shall promptly
deliver to the trustee of such trust to hold in

 

18

--------------------------------------------------------------------------------


 

accordance with the terms and conditions thereof that sum which the Board shall
have determined is reasonably sufficient for such purpose.

 

                                                                                               
(j)  Successors in Interest.  The rights and obligations of Executive and DST
under this Paragraph 7 shall inure to the benefit of and be binding in each and
every respect upon the direct and indirect successors and assigns of DST and
Executive, regardless of the manner in which such successors or assigns shall
succeed to the interest of DST or Executive hereunder, and this Paragraph 7
shall not be terminated by the voluntary or involuntary dissolution of DST or by
any merger or consolidation or acquisition involving DST, or upon any transfer
of all or substantially all of DST’s assets, or terminated otherwise than in
accordance with its terms. In the event of any such merger or consolidation or
transfer of assets, the provisions of this Paragraph 7 shall be binding upon and
shall inure to the benefit of the surviving corporation or the corporation or
other person to which such assets shall be transferred.

 

                                                                                               
(k)  Prevailing Provisions.  On and after the Control Change Date, the
provisions of this Paragraph 7 shall control and take precedence over any other
provisions of this Agreement which are in conflict with or address the same or a
similar subject matter as the provisions of this Paragraph 7.

 

                                               
8.                                       Notice.  Notices and all other
communications to either party pursuant to this Agreement shall be in writing
and shall be deemed to have been given when personally delivered, delivered by
telecopy or deposited in the United States mail by certified or registered mail,
postage prepaid, addressed, in the case

 

19

--------------------------------------------------------------------------------


 

of DST, to DST, 114 West 11th Street, Kansas City, Missouri 64105, Attention:
Secretary, or, in the case of the Executive, to him at 11916 Cherokee Lane,
Leawood, Kansas 66209, or to such other address as a party shall designate by
notice to the other party.

 

                                               
9.                                       Amendment.  No provision of this
Agreement may be amended, modified, waived or discharged unless such amendment,
waiver, modification or discharge is agreed to in a writing signed by Executive
and the President of DST. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the time or at any
prior or subsequent time.

 

                                               
10.                                 Successors and Assigns: Assignment by
Executive Prohibited.  The rights and obligations of DST under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of DST. Except as provided in Paragraph 7(j), neither this Agreement nor
any of the payments or benefits hereunder may be pledged, assigned or
transferred by Executive either in whole or in part in any manner, without the
prior written consent of DST.

 

                                               
11.                                 Severability. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

20

--------------------------------------------------------------------------------


 

                                               
12.                                 Controlling Law and Jurisdiction.  The
validity, interpretation and performance of this Agreement shall be subject to
and construed under the laws of the State of Missouri, without regard to
principles of conflicts of law.

 

                                               
13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
except this Agreement does not supersede any Officer Indemnification Agreement
between DST and Executive.

 

                                                IN WITNESS WHEREOF, the parties
hereto have executed this-Agreement the day and year first above written.

 

DST SYSTEMS, INC.

 

 

By:

/s/ Thomas A. McDonnell, President

 

 

KANSAS CITY SOUTHERN INDUSTRIES, INC.

 

 

By:

/s/ Landon H. Rowland, President

 

 

/s/ Kenneth V. Hager

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

                                                THIS AMENDMENT dated this 9th
day of October, 1995 among DST SYSTEMS, INC. (“DST”), KANSAS CITY SOUTHERN
INDUSTRIES, INC. (“KCSI”) and KENNETH V. HAGER (“Executive”).

 

                                                WHEREAS, DST, KCSI and Executive
are parties to that certain Employment Agreement dated as of April 1, 1992 (the
“Agreement”); and

 

                                                WHEREAS, the parties desire to
amend the Agreement.

 

                                                NOW, THEREFORE, in consideration
of the premises, DST, KCSI, and the Executive hereby agree to amend the
Agreement as follows:

 

                                               
1.                                       KCSI is hereby removed as, and shall no
longer be a party to the Agreement.

 

                                               
2                                          Section 2(b) of the Agreement is
hereby amended so as to read as follows:

 

                                                                                                                                                                                               
“(b)  Incentive Compensation. DST shall include Executive as a participant in
the DST Incentive Compensation Plan under such terms as are determined from time
to time by the Board of Directors of DST (the “DST Board”) or the Compensation
Committee or other appropriate committee of the DST Board (the “Compensation
Committee”) and for such time as such plan shall continue in existence. DST
reserves the right to change, revoke or terminate such plan at any time.”

 

                                               
3.                                       Section 2(c) of the Agreement is hereby
amended to add the following subsection:

 

                                                                                                                                                                                               
“(vi) The reduction of KCSI’s ownership of DST by reason of the Public Offering
(as defined below) (A) shall not affect the forfeiture schedule set forth in
Section 2(c)(i) and such schedule shall remain in effect according to the terms
of Section 2(c)(i) following the Public Offering and

 

 

1

--------------------------------------------------------------------------------


 

(B) shall not affect Executive’s obligation to return any forfeited shares to
KCSI.”

 

                                               
4.                                       The first sentence of Section 3 of the
Agreement is hereby amended to read as follows:

 

                                                                                                                                       
“During the period of his employment hereunder, DST shall provide Executive with
coverage under such benefit plans and programs as are made generally available
to executives serving on the Management Committee of DST, provided (A) DST shall
have no obligation with respect to any plan or program if Executive is not
eligible for coverage thereunder, and (B) Executive acknowledges that stock
options and other stock and equity participation awards are granted in the
discretion of the DST Board or Compensation Committee and that Executive has no
right to receive stock options or other equity participation awards or any
particular number or level of stock options or other awards.”

 

                                               
5.                                       The third and fourth sentences of
Section 4(d)(ii) of the Agreement are hereby amended to read as follows:

 

                                                                                                                                       
“After termination of employment, Executive shall not be entitled to accrue or
receive benefits under the DST Executive Plan or the DST Incentive Compensation
Plan with respect to the severance pay provided herein, notwithstanding that
benefits under such plans then are still generally available to executive
employees of DST; contributions and benefits under such plans with respect to
the year of termination shall be based solely upon compensation paid to
Executive for periods prior to termination. In the year of termination,
Executive shall be entitled to participate in the DST Profit

 

 

2

--------------------------------------------------------------------------------


 

Sharing Plan and the KCSI Employee Stock Ownership Plan (if DST employees then
still participate in such plan) or any DST Employee Stock Ownership Plan only if
the Executive meets all requirements of such plans for participation in such
year.

 

                                               
6.                                       Section 7(a) of the Agreement is hereby
amended to read as follows:

 

                                                                                                                                                                                               
“(a) Continuation of Employment. subject to the terms and conditions of this
Paragraph 7, in the event of a Change in Control of DST (as defined in Paragraph
7(d)) at any time during the term of this Agreement, Executive will remain in
the employ of DST for a period of an additional three years from the date of
such Change in Control of DST (the “Control Change Date”). In the event of a
Change in Control of DST, subject to the terms and conditions of this Paragraph
7, DST shall, for the three year period (the “Three-Year Period”) immediately
following the Control Change Date, continue to employ Executive at not less than
the executive capacity Executive held immediately prior to the Change in Control
of DST. During the Three-Year Period, DST shall continue to pay Executive salary
on the same basis, at the same intervals, and at a rate not less than that, paid
to Executive at the Control Change Date.”

 

                                               
7.                                       The last sentence of Section 7(b) is
hereby amended to read as follows:

 

                                                                                                                                       
“In addition, all outstanding options held by Executive under any stock option
plan of KCSI or DST or their affiliates shall become immediately exercisable
except that no stock option under any stock option plan of KCSI shall become
exercisable before the first anniversary date of the granting of the option, and
all shares of Restricted Stock shall no longer be subject to

 

 

3

--------------------------------------------------------------------------------


 

forfeiture under Paragraph 2(c)(i) above, on the Control Change Date.”

 

                                               
8.                                       Sections 7(d) and 7(f) are hereby
amended so that all references to “KCSI” and the “KCSI Board” in such Sections
shall be changed to “DST” and the “DST Board” respectively.

 

                                               
9.                                       All existing stock option agreements
between KCSI and Executive hereby are amended, as necessary, to permit the
options to become exercisable as provided in Section 7 of this Amendment and so
that all references to “KCSI” in connection with a change in control are changed
to “DST” and all references to “Company” and “Board” in connection with a change
of control shall be references to DST and the DST Board respectively.

 

                                               
10.                                 The effective date of this Amendment (the
“Effective Date”) shall be the date of the public offering of DST common stock
pursuant to the Form S-1 Registration Statement Number 33-96526 on file with the
United States Securities and Exchange Commission on the date hereof, as amended
(the “Public Offering”).

 

                                               
11.                                 The Agreement shall remain in full force and
effect, as amended by this Amendment.  Notwithstanding the fact that KCSI will
no longer be a party to the Agreement following the Effective Date, it shall
continue to be bound by and receive the benefits of the provisions of Sections
2, 7 and 9 of the Agreement as amended hereby.

 

 

4

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
have executed this Amendment the day and year first above written.

 

DST SYSTEMS, INC.

 

 

By:

/s/ Thomas A. McDonnell

 

 

KANSAS CITY SOUTHERN INDUSTRIES, INC.

 

 

By:

/s/ L. H. Rowland

 

 

/s/ Kenneth V. Hager

 

 

 

 

5

--------------------------------------------------------------------------------